Case: 10-20279     Document: 00511683648         Page: 1     Date Filed: 12/02/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         December 2, 2011

                                       No. 10-20279                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

PETER OSAMUDIAMEN EZEKOR, also known as Iyekhoetin Omoragbon,
also known as Peter O Ezekor, also known as Iyekhoetin V Omoragbon,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:10-CV-549
                             USDC No. 4:05-CR-321-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Peter Osamudiamen Ezekor, federal prisoner # 31021-079, moves this
court for a certificate of appealability (“COA”) to appeal the district court’s
summary denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his
concurrent 94-month sentences for illegal entry and conspiracy to launder funds.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20279    Document: 00511683648      Page: 2   Date Filed: 12/02/2011



                                  No. 10-20279

      This is a case of déjà vu. On May 24, 2010, Ezekor moved this court for a
COA to appeal the district court’s summary denial of his § 2255 motion. Because
this court could not ascertain the reasons underlying the district court’s
summary denial, on September 17, 2010, we granted a COA for the sole purpose
of a limited remand to the district court for entry of reasons for its denial of
Ezekor’s § 2255 motion. On May 18, 2011, Ezekor moved this court to enforce
its September 17, 2010 order requiring the district court to explain its reasons
for the summary dismissal of his § 2255 motion. Yet, on June 1, 2011—almost
a year after this court had ordered the district court to supply reasons for the
summary dismissal—the district court entered an order stating only: “DENIED
and this case is DISMISSED.” Ezekor once again moves this court for a COA.
      As the district court is surely aware, under our federal system, it is the
responsibility of the district court to follow this court’s mandates. The district
court has failed to comply with our order of September 17, 2010, as the district
court has failed to supply reasons for denying Ezekor’s § 2255 motion. We repeat
what we said on September 17, 2010:
      Without an understanding of the reasons underlying the district court’s
summary dismissal, this court is unable to determine whether Ezekor has raised
issues on appeal which meet the standard for issuance of a COA, “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v.
McDaniel, 529 U.S. 473, 483–84 (2000).
      Accordingly, IT IS ORDERED that a COA be granted for the sole purpose
of a limited remand to the district for entry of reasons for its denial of Ezekor’s
§ 2255 motion. Once the district court has supplemented the record on appeal
with its reasons, Ezekor may file a brief addressing those reasons. This court
will then rule on the merits of Ezekor’s motion for a COA.
      COA GRANTED FOR SOLE PURPOSE OF LIMITED REMAND



                                        2